                           1    Natalie C. Lehman, Esq.
                                Nevada Bar No. 12995
                           2    FIDELITY NATIONAL LAW GROUP
                                8363 W. Sunset Road Ste. 120
                           3    Las Vegas, Nevada 89113
                                Tel: (702) 667-3000
                           4    Fax: (702) 938-8721
                                Email: Natalie.Lehman@fnf.com
                           5    Attorneys for Defendant Chicago Title
                                of Nevada, Inc.
                           6

                           7                              UNITED STATES DISTRICT COURT
                           8                                       DISTRICT OF NEVADA
                           9    HILLCREST INVESTMENTS, LTD., a foreign                 Case No.: 2:19-cv-02065-RFB-EJY
                                corporation; HILLCREST PROJECTS, LLC, a
                         10
                                foreign limited liability company,
                         11                                                            STIPULATION AND ORDER TO
                                                     Plaintiffs,                       EXTEND TIME FOR
                         12            vs.                                             DEFENDANT TO RESPOND TO
                                                                                       COMPLAINT
                         13     CHICAGO TITLE COMPANY OF NEVADA,                       (Second Request)
                                INC., a Nevada corporation,
                         14
                                                     Defendant.
                         15            Defendant, Chicago Title of Nevada, Inc. (“Defendant”) by and through its counsel of
                         16     record, Natalie C. Lehman, Esq. of Fidelity National Law Group, and Plaintiffs, Hillcrest
                         17     Investments, Ltd. and Hillcrest Projects, LLC (“Plaintiffs), by and through their counsel of
                         18     record, Mitchell S. Bisson, Esq., hereby jointly submit this second stipulation and order to
                         19     extend Defendant’s deadline to file its response to the Complaint (ECF No. 1, served on
                         20     February 11, 2020), from March 13, 2020 to April 13, 2020.
                         21     ///
                         22

                         23

                         24

                         25

                         26

                         27

                         28     ///
    Fidelity National
      Law Group
8363 W. Sunset Road, Ste. 120
  Las Vegas, Nevada 89113
                                                                         Page 1 of 2
       (702) 667-3000
                           1           The parties requested the prior extension to enable Defendant sufficient time to obtain
                           2    pertinent records regarding the subject transaction (involving multiple parcels of land) so that it
                           3    could adequately investigate the claims alleged against in order to respond to the Complaint
                           4    and/or have an informed discussion regarding the possibility of resolution with Plaintiffs. Since
                           5    then, the parties have conferred, exchanged information, and are attempting to clarify and/or
                           6    resolve the matter upon further investigation by both Plaintiffs and Defendant.
                           7           This is the parties’ second request for an extension of this deadline, and is not intended
                           8    to cause any delay or prejudice to any party.
                           9           DATED this 11th day of March, 2020.
                         10
                                  FIDELITY NATIONAL LAW GROUP                    CALLISTER LAW GROUP
                         11
                                   /s/ Natalie C. Lehman                         /s/ Mitchell S. Bisson______________
                         12       NATALIE C. LEHMAN, ESQ.                        MITCHELL S. BISSON, ESQ.
                                  Nevada Bar No. 12995                           Nevada Bar No. 11920
                         13       8363 W. Sunset Road, Suite 120                 330 E. Charleston Blvd., Suite 100
                                  Las Vegas, Nevada 89113                        Las Vegas, Nevada 89104
                         14       Tel: (702) 667-3000                            Tel: (702)385-3343
                         15       Natalie.Lehman@fnf.com                         mbisson@callcallister.com
                                  Attorneys for Defendant, Chicago Title of      Attorney for Plaintiffs
                         16       Nevada, Inc.
                         17

                         18                                                 ORDER

                         19            Based upon the stipulation of the parties, and good cause appearing,

                         20            IT IS SO ORDERED.

                         21            Dated this 12th day of March, 2020.

                         22
                                                                        ______________________________________
                         23                                             UNITED STATES MAGISTRATE JUDGE
                         24                                             Case No. 2:19-cv-02065-RFB-EJY

                         25

                         26

                         27

                         28
    Fidelity National
      Law Group
8363 W. Sunset Road, Ste. 120
  Las Vegas, Nevada 89113
                                                                            Page 2 of 2
       (702) 667-3000
